Citation Nr: 0014785	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-00 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 RO decision 
which granted service connection and a 10 percent rating for 
PTSD; the veteran appealed for a higher rating.  The Board 
remanded the case in July 1997 and May 1999 for further 
development.  The case was last returned to the Board in 
April 2000.  


FINDINGS OF FACT

The veteran's service-connected PTSD is productive of no more 
than mild social and industrial impairment, and occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1967 
to November 1971.  Service personnel records show he served 
in Vietnam from September 1967 to December 1967 and was 
awarded the Combat Infantryman Badge.  He later served in 
Okinawa, Panama, and Korea.  His service medical records 
reveal that in April 1969 he reported insomnia and remorse 
over the death of a fellow soldier.  The diagnostic 
impression was depressive reaction.  Service personnel 
records show he was convicted of negligent homicide in the 
April 1969 shooting death of a fellow soldier.  He was also 
convicted of possessing drugs in February 1970.  On 
separation examination in September 1971, his psychiatric 
system was clinically normal.  He reported a history of 
nervous trouble and drug abuse in the past.  

Private medical records show treatment in August-September 
1983 for alcohol abuse.  In a March 1989 statement, the 
veteran related he previously abused alcohol but stopped 
drinking in 1983.

The veteran filed a claim for service connection for PTSD in 
May 1994.

Private clinical records dated from September 1993 to April 
1997 reflect outpatient psychiatric care for variously 
diagnosed conditions.  

In a May 1994 statement, Patrick Lyons, a clinical social 
worker, stated that the veteran exhibited PTSD 
symptomatology.  It was noted that he had high levels of 
anxiety due to his work environment.  The diagnoses were 
PTSD, and rule out obsessive compulsive disorder.  The Global 
Assessment of Functioning (GAF) score was 75, with 65 in the 
past.  

By a letter dated in June 1994, Mr. Lyons indicated that the 
veteran received psychotherapy to control his rage and 
temper.  He stated that the veteran isolated himself from 
friends and family and had difficulty at work.  Occasional 
nightmares were also noted.  The diagnosis was PTSD.  The GAF 
score was 75, with 60 in the past.  

During a VA social survey in July 1994, the veteran reported 
that he had been married for 18 years.  He was employed with 
the same company since 1973, a metal company where he 
operated a casting unit.  The veteran related that he had a 
history of alcohol abuse until 1983.  He denied a history of 
inpatient psychiatric care.  He stated that he received 
weekly outpatient psychiatric care for PTSD since 1993.  He 
also was treated by a psychiatrist once a month and was 
prescribed Paxil.  The veteran reported that he served in 
Vietnam for three months and also had active service in 
Okinawa, Panama, and Korea.  He related stressors such as 
being under fire in a rice paddy, seeing a fellow service 
member wounded, smelling dead bodies at the site of a chopper 
crash, and exposure to frequent sniper fire.  The veteran 
indicated that he received a court martial for manslaughter 
after he accidentally shot and killed his roommate.  He said 
that when he returned from serving jail time, his friends 
made life miserable for him.  The veteran reported symptoms 
such as, depression, occasional nightmares, easily startled 
responses, easily angered, isolation from others, and memory 
impairment.  

On VA mental disorders examination in August 1994, the 
veteran stated that his PTSD symptoms had increased over the 
last year.  He said that he was very depressed and had 
difficulty completing his bachelor's degree due to worsening 
symptoms.  He related that he had occasional nightmares and 
was bothered by avoidant symptoms.  He indicated that he had 
decreased concentration, hyperactivity, irritability, a very 
bad temper, and occasional startle reaction.  Sleep was 
adequate.  He reported outside interests such as music and 
computers.  On mental status examination, it was noted that 
his affect was somewhat blunted.  No evidence of psychotic 
thinking was observed.  The veteran denied feeling actively 
suicidal or homicidal.  Recent and remote memory was good, 
except with regard to Vietnam experiences.  The diagnoses 
were PTSD, and alcohol dependence in remission.  His GAF 
score was 60.  

In an October 1994 decision, the RO granted service 
connection and a 10 percent rating for PTSD, effective with 
the May 1994 claim.  

In an October 1994 letter, Colleen Livingston, M.D., 
indicated that she began treating the veteran in April 1994 
due to a problematic relationship with a co-worker and 
difficulty in his marriage.  It was noted that he had 
feelings of hopelessness, worthlessness, anergia, loss of 
interest, and demonstrated obsessive symptoms.  Dr. 
Livingston noted that he had rare flashbacks or dreams of 
combat.  Exaggerated startle response and emotional numbing 
were also noted.  The diagnoses were obsessive compulsive 
disorder; alcohol abuse, in remission; major depression, not 
otherwise specified; and PTSD.  The doctor indicated that the 
veteran had some improvement after treatment with 
antidepressants.  It was noted that he continued to work full 
time but would need to continue on medication indefinitely.  
It was noted the veteran was last treated in September 1994.

By letter dated in January 1995 to the veteran's employer, 
Mr. Lyons stated that the veteran viewed his work environment 
as antagonistic and requested a change in shift.  It was 
noted that his stressful work environment exacerbated his 
PTSD symptoms.  The diagnosis was PTSD.  The GAF score was 75 
presently, and 65 in the past.  A similar letter was sent to 
the veteran's representative in January 1995.  A February 
1995 letter from the veteran's employer notes that the 
veteran's work assignment would be adjusted for medical 
accommodation reasons.

In a June 1995 letter to the veteran's employer, Mr. Lyons 
indicated that the veteran exhibited a reduced level of 
anxiety although progress on his PTSD symptoms was moving 
along slowly.  It as noted that he was able to identify and 
deal with some of the triggering mechanisms that caused 
nightmares, flashbacks, and some rage.  Mr. Lyons advised 
against placement in an environment that the veteran 
identified as antagonistic.  

On VA examination in March 1997, the veteran related that he 
continued to work for the same company.  He reported he had 
symptoms of PTSD, including recurrent and intrusive 
distressing recollections of events, distressing dreams which 
culminated in nightmares, flashbacks, diminished interest in 
daily activities, and detachment from others.  He reported 
that he occasionally had a sense of a foreshortened future 
and had persistent symptoms of increased arousal, including 
insomnia, irritability, impaired concentration, 
hypervigilance, and an exaggerated startle response.  The 
veteran indicated that he had a past history of alcohol 
abuse.  The examiner noted that the veteran was previously 
treated with antianxiety and antidepressant medication; 
however, he was not currently taking any psychiatric 
medication.  On mental status examination, it was noted that 
the veteran was cooperative, somewhat anxious, and slightly 
disheveled.  His affect was somewhat constricted.  Thought 
processes were within normal limits and his memory testing 
was good.  The diagnostic impression was PTSD, chronic and 
moderate.  The GAF score was 55 currently and in the past 
year.  

By a letter dated in December 1997, Dr. Livingston stated 
that she had not treated the veteran since September 1994.  

A September 1997 client termination form from Mr. Lyons 
reveals that the veteran had problems with any authority 
figure and was unable to come to terms with killing a fellow 
soldier by accident.  It was noted that a return to therapy 
was necessary.  

By letter dated in January 1998, Mr. Lyons indicated that the 
veteran had numerous conflicts with supervisors at his place 
of employment.  He stated that the veteran had difficulty 
with authority figures and was socially withdrawn following 
his experiences in the military.  It was noted that the 
veteran threatened others and demonstrated suicidal ideation 
at his job.  The diagnostic impression was PTSD.  The GAF 
score was 70.  

In a number of letters, the last one in September 1999, Dr. 
Livingston again noted she last treated the veteran in 1994.

In a September 1999 statement, Mr. Lyons indicated that he 
had not treated the veteran since April 1997.  He recounted 
the veteran's military history and noted a diagnosis of PTSD.  
The GAF score (apparently when last seen) was 70, with a past 
score of 65.  

An October 1999 private clinical summary from Dr. Brenda 
Greene, a clinical psychologist, notes that the veteran had 
been seen 28 times since January 1999.  It was reported that 
when he was initially seen he presented with problems of 
depression, anxiety, obsessive behavior (e.g., accessing 
pornographic material on the Internet), and low self-esteem.  
He requested psychological services due to an "addiction to 
pornography" which was causing problems personally and with 
his marriage.  He remained married to his wife of many years.  
He said that he had problems with anger in the past and could 
become violent if provoked.  The veteran described an 
obsession with pornography since he was a teenager.  It was 
noted that in August 1999 he was fired from his job due to 
abuse of the Internet at work (using the computer to view 
pornography) and he was appealing his termination.  He had 
been on psychotropic medication for a few months until he was 
fired from his job and could no longer afford it.  Continued 
treatment was recommended.  The diagnoses were PTSD; impulse 
control disorder, not otherwise specified; and alcohol 
dependence in sustained full remission.  The GAF score was 
50, with 60 in the past year.  

On VA examination in November 1999, it was noted that the 
veteran had a history of mental health problems, besides 
PTSD, which were prominent for him.  The examiner reviewed 
historical records and commented that recent clinical records 
suggested that the veteran's functioning had deteriorated 
since his treatment by Mr. Lyons ended in 1997, and it was 
noted that the 1999 report from Dr. Greene indicated that the 
primary problem was an impulse control disorder related to a 
pornography compulsion that was causing significant 
impairment at work.  It was noted the veteran was recently 
terminated from his job due to inappropriate use of the 
Internet which involved viewing pornography and took him away 
from his work duties.  The veteran acknowledged that his 
behavior at work was inappropriate, but he felt his dismissal 
was excessive and he was contesting it through his union.  He 
related that he continued to see his private psychologist and 
was taking antidepressant medication.  The veteran reported 
that he had cravings for pornography which resulted in 
significant anxiety and distress.  He reported ongoing 
symptoms of depression, social isolation, dysphoria, and 
marked anhedonia.  He denied any current problems with 
violence or assaultiveness.  On mental status examination, 
his mood was markedly depressed with anxiety.  Affect was 
constricted.  It was noted that he had a history of 
interpersonal problems, particularly in the work environment.  
The examiner described symptoms of the veteran's psychiatric 
conditions other than PTSD.  He indicated that the veteran 
also had evidence of PTSD, including psychic numbing and 
emotional estrangement from others.  The veteran denied 
flashbacks but reported frequent nightmares.  Hypervigilance, 
irritability, and angry outbursts were also reported.  The 
diagnoses were major depression, moderate; impulse control 
disorder, not otherwise specified; and PTSD.  The total GAF 
score was 50.  The GAF score related solely to PTSD symptoms 
was 70.  The examiner commented that there was evidence of 
ongoing moderate to severe social and occupational 
impairment.  It was noted that the primary factors affecting 
the veteran's social and occupational functioning were 
impulse control disorder and major depression.  The examiner 
indicated that the veteran had some PTSD symptoms; however, 
the full syndrome was not shown.  It was noted that PTSD 
symptoms caused, at most, mild impairment of his social and 
occupational functioning.  The examiner opined that the level 
of functional impairment caused by PTSD had not significantly 
worsened when compared to previous examinations based solely 
on that diagnosis.  It was noted that his PTSD symptoms 
seemed to be relatively well controlled and did not cause 
severe functional impairment.  

II.  Analysis

The veteran's claim for rating in excess of 10 percent for 
service-connected PTSD is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1996) (effective prior to November 7, 
1996).  The old criteria provide that a 10 percent rating is 
assigned when there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating is assigned when there is "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents the degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1999).  The new criteria provide that a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to rating psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran; but the new rating criteria are 
only applicable to the time since November 7, 1996, when the 
new regulations became effective.  VAOPGCPREC 3-2000.

Service connection for PTSD became effective in May 1994.  
Prior to that time, and continuing to September 1994, the 
veteran was treated by a physician, Dr. Livingston, for PTSD 
as well as non-service-connected psychiatric conditions 
including an obsessive compulsive disorder and major 
depression.  The veteran continued to see a social worker, 
Mr. Lyons, for regular counseling for PTSD until April 1997.  
Thereafter, the veteran apparently received no regular 
psychiatric care until January 1999, when he began to see a 
psychologist, Dr. Greene, primarily because of problems with 
an obsession with pornography.  Dr. Greene diagnosed both an 
impulse control disorder and PTSD, although it appears (as 
observed by the latest VA examiner) that treatment mostly 
concerned the impulse control disorder and associated 
obsession with pornography.  Significantly, the veteran 
remained steadily employed throughout the period of the 
appeal (although there were work adjustment problems) until 
he lost his job in August 1999 due to Internet abuse at work 
involving viewing pornography.  The recent employment 
problems, including being fired from his job, are shown to be 
due to non-service-connected behavioral problems, and not due 
to PTSD.

The evidence shows that the veteran reports several PTSD 
symptoms, including social isolation, occasional nightmares, 
irritability, and emotional numbing.  The record reflects 
that his GAF scores have ranged from 50 to 75.  At the latest 
VA examination in November 1999, the examiner reviewed 
historical records and concluded that the veteran's GAF 
score, related only to PTSD, was 70, which reflects only mild 
symptoms.  The 1999 VA examiner noted that the primary 
factors affecting the veteran's social and occupational 
functioning were the non-service-connected impulse control 
disorder and major depression.  The examiner indicated that 
PTSD alone caused, at most, mild social and occupational 
impairment, and impairment from PTSD had not significantly 
worsened since prior examinations.  The Board notes that the 
use of manifestations not resulting from service-connected 
disability may not be considered when rating the service-
connected condition.  38 C.F.R. § 4.14.  

Under the old rating criteria, the weight of the evidence 
shows no more than mild (10 percent) social and industrial 
impairment from PTSD symptoms.  Although the veteran has a 
history of difficulties at work, culminating in his recent 
termination, his occupational impairment has been largely due 
to non-service-connected impulse control disorder and major 
depression.  There is no evidence of more than mild PTSD 
symptoms that would interfere with work or social 
functioning.  He does not suffer from a definite degree of 
industrial and social impairment because of PTSD, as required 
for a 30 percent rating under the old criteria of Code 9411.  

The veteran also does not meet the requirements for a 30 
percent rating under the new criteria.  While the veteran has 
continued difficulties due to non-service-connected impulse 
control disorder and major depression, the evidence shows his 
PTSD symptoms are relatively well controlled through therapy.  
The evidence does not show occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due solely to PTSD.  Rather, his PTSD 
symptoms are mild and decrease his work efficiency and 
ability to perform his job only during periods of significant 
stress.  PTSD is mild and no more than 10 percent disabling.  

The Board concludes that the weight of the evidence shows 
that the veteran's service-connected PTSD does not warrant a 
rating greater than 10 percent under either version of the 
rating criteria.  Moreover, the evidence does not support a 
PTSD rating in excess of 10 percent during any distinct 
period of time while the appeal has been pending.  Fenderson 
v. West, 12 Vet.App. 119 (1999) ("staged ratings" for various 
periods of time are permitted in initial evaluations 
following a grant of service connection).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 10 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

A higher rating for PTSD is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

